Exhibit 10.2 AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AGREEMENT entered into this 20th day of November, 2007, by and between River Valley Financial Bank, a federal savings bank (the “Bank”), and Anthony D. Brandon (the “Employee”).The parties agree, however, that the “Effective Date” of this Agreement shall be January 1, 2005. This Agreement ends and restates the prior Employment Agreement between the Bank and the Employee dated July 29, 2005 (the “Prior Agreement”).It has been amended and restated for compliance with the final regulations under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), effective as of January 1, 2005. WHEREAS, the Employee is employed by the Bank as Executive Vice President and has performed and is expected to continue to perform valuable services for the Bank; and WHEREAS, the Board of Directors of the Bank believes it is in the best interests of the Bank to enter into this Agreement with the Employee in order to assure continuity of management of the Bank and to reinforce and encourage the continued attention and dedication of the Employee to his assigned duties; and WHEREAS, the parties desire by this writing to set forth the continuing employment relationship of the Bank and the Employee. NOW, THEREFORE, it is AGREED as follows: 1.Employment.The Employee is employed as Executive Vice President of the Bank.The Employee shall render such administrative and management services for the Bank as are currently rendered and as are customarily performed by persons situated in a similar executive capacity.The Employee shall also promote, by entertainment or otherwise, as and to the extent permitted by law, the business of the Bank.The Employee’s other duties shall be such as the Board of Directors (the “Board”) of the Bank may from time to time reasonably direct, including normal duties as an officer of the Bank. 2.Base Compensation.The Bank agrees to pay the Employee during the term of this Agreement a salary at the rate of $ per annum, payable in cash not less frequently than monthly, and shall be effective and calculated commencing the Effective Date.The salary shall be reviewed annually by the Board of Directors of the Bank no later than January of each year commencing in January of 2008 and any adjustment in the future on salary shall be effective on January 1st of each year. 3.Bonuses.The Employee shall participate in any year end bonus granted to other employees by the Board.The Employee shall further participate in an equitable manner with all other senior management employees of the Bank in discretionary bonuses that the Board may award from time to time to the Bank’s senior management employees.No other compensation provided for in this Agreement shall be deemed a substitute for the Employee’s right to participate in such discretionary bonuses. 4.Benefits. (a)Participation in Retirement, Medical and Other Plans.During the term of this Agreement, the Employee shall be eligible to participate in the following benefit plans: group hospitalization, disability, health, dental, sick leave, retirement, pension, and/or other present or future qualified plans provided by the Bank, generally, which benefits, taken as a whole, must be at least as favorable as those in effect on the Effective Date, unless the continued operation of such plans would adversely affect the Bank’s operating results or financial condition in a material way, the Bank’s Board of Directors concludes that modifications to such plans are necessary to avoid such adverse effects and such modifications apply consistently to all employees of the Bank. (b)Employee Benefits; Expenses.The Employee shall be eligible to participate in any fringe benefits which are or may become available to the Bank’s senior management employees, including, for example, any stock option or incentive compensation plans, and any other benefits which are commensurate with the responsibilities and functions to be performed by the Employee under this Agreement.The Employee shall be reimbursed for all reasonable out-of-pocket business expenses which he shall incur in connection with his services under this Agreement, upon substantiation of such expenses in accordance with the policies of the Bank. 5.
